DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20190005879 A1) in view of Peana et al. (US 20190244564 A1) and Jeon et al. (US 20190051230 A1).
Regarding claims 1, 8, and 15, Shin discloses a video display device (fig.1: display device 100) comprising:
a plurality of light emitting diode (LED) pixels ([0043]an organic light emitting display device);
a processor coupled to the plurality of LED pixels (fig.1: timing controller 140) to:
-receive a frame of video data comprising a plurality of video pixels corresponding to the plurality of LED pixels (fig.1: image signal from external host to timing controller 140); and
for at least some video pixels in the frame corresponding to LED pixels in the plurality of LED pixels (a plurality pixels [0039]):
-calculate a viewing angle for the LED pixel based on (i) screen geometry information relating to a three-dimensional location and optical axis vector for the LED pixel (fig.7A: plurality of angles for a bent area and the first, second, and third viewing angles 81, 82, and 83 are measured with respect to a vertical axis (e.g., an axis that is orthogonal to the surface of the plane area 112), while the first, second, and third viewing angles 81, 82, and 83 are measured with respect to a horizontal axis (e.g., an axis parallel to the surface of the plane area 112) [0108]) and (ii) viewer position information relating to a 3D location of a viewer of the LED pixel (fig.1: position tracking unit 150 and the position tracker 150, which may be referred to herein as a position tracking unit 150, tracks a position of a viewer to generate a location signal LS [0060]);

-calculate a compensated brightness for the LED pixel based on the lumiance factor and a brightness of the video pixel (the data voltage Vdata applied to the driving transistor OT illustrated in FIG. 3 needs to be increased to 3.5 V [0113]); and
-cause the LED pixel to emit light having the compensated brightness (the gray scale control unit 145 outputs the image data RGB to the data driver 120 so as to reflect the data voltage Vdata determined as described above so that the image is implemented on the display panel 110 [0129]).
Shin is silent about (A) a memory storing instructions and the processor coupled to the memory and configured to execute the instructions stored in the memory, (B) a gain factor for the LED pixel
Peana teaches (A) a memory storing instructions and the processor coupled to the memory ([0036-0038] GPU 185 may execute GPU processor instructions from one or more of memory media 150-170 in implementing one or more systems, flowcharts, methods, and/or processes described herein).
Peana suggests adjustments to the first brightness settings based at least on angles of the vectors with respect to an observation point ([0004]) using an interpolation process ([0063]) for the video display device.
103). 
Jeon suggests calculating a viewing angle at which a user is looking at the display panel; calculating a slope angle of the display panel; deriving a gain curve for the bending portion based on the viewing angle and the slope angle; calculating data gains for the bending portion based on the gain curve; and correcting input data signals by applying the calculated data gains ([0007]) and  compensating for color temperature differences as well as color deviations (figs. 7, 8, and 10). 
Taking the teaching of Shin, Peana, and Jeon together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the memory and the processor of Peana into the timing controller of Shin for the processor to reduce aliasing and the gain factor of Jeon into the timing controller of Shin to provide an advantage of the display device that adaptive color deviation improvement and color temperature compensation can be made based on the viewing angle at which the user is looking at the display panel and the slope of the display panel.
Regarding claims 2, 9, and 16, Shin modified by Peana and Joen teaches the video display device of claim 1, Shin further teaches wherein each LED pixel of the plurality of LED pixels emit light in a plurality of colors (Each of the pixels Px1 and Px2 may include a plurality of sub pixels and each sub pixel may implement light of a specific color. For example, the plurality of sub pixels may be configured by a red sub pixel which implements red, a green sub 
Jeon discloses the gain factor for the LED pixel comprises an individual gain 38Attorney Docket No. BROMPTON001 4776-00101 factor for each color of the plurality of colors (fig. 10, get gain curve (R/G/B) 103 and get gain (R/G/B) 105), and the compensated brightness for the LED pixel comprises an individual brightness for each of the plurality of colors (figs.7, 8, 10, [0068]).
Regarding claims 3, 11, and 17, Shin modified by Peana and Joen teaches the video display device of claim 1, Shin further teaches wherein the at least some video pixels in the frame comprise a subset of the video pixels in the frame ([0051] sub pixel), and Peana further teaches the processor is configured to execute the instructions stored in the memory to: store viewing angles for the LED pixels that correspond to the video pixels in the subset (Angle of fig. 5); and interpolate between two or more of the stored viewing angles to calculate the viewing angles for the LED pixels that correspond to the video pixels not in the subset ([0062] the interpolation process and/or method may generate a value for an input between two of the inputs of the LUT. In one instance, the interpolation process and/or method may return a nearest table entry (e.g., a value for a requested input, where the value corresponds to an input of the LUT that is nearest the requested input). In a second instance, the interpolation process and/or method may compute a weighted average between or among two or more bounding inputs of the LUT, based at least on a relative distance of the requested input to neighboring inputs of the LUT (e.g., linear interpolation)", [0066]). 
Regarding claims 4-5, see analysis in claim 3.
Regarding claims12-13, see analysis in claim 11.
Regarding claims 18-19, see analysis in claim 17.
.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 20190005879 A1) in view of Peana et al. (US 20190244564 A1) and Jeon et al. (US 20190051230 A1) as applied to claims 1 and 8, and further in view of Li et al. (US 20050117186 A1).
Regarding claims 6 and 10, Shin modified by Peana and Joen teaches the video display device of claims 1 and 8. 
However, Shin modified by Peana and Joen does not teach the wherein the processor is configured to execute the instructions stored in the memory to calculate the viewer position information based on a plurality of 3D locations of a corresponding plurality of viewers of the plurality of LED pixels.
Li teaches wherein the processor is configured to execute the instructions stored in the memory to calculate the viewer position information based on a plurality of 3D locations of a corresponding plurality of viewers of the plurality of LED pixels ([0023-0025] if two viewers are detected and they are not approximately symmetric with respect to the center of the display, then the viewing angle maybe set to a statistical measure of the two viewing angles so that the two viewers will view similar quality images).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peana et al. (US 20160202758 A1) discloses IMMERSIVE ENVIRONMENT CORRECTION DISPLAY AND METHOD.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/             Primary Examiner, Art Unit 2425